Citation Nr: 1309745	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-40 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for demyelinating polyneuropathy of the feet, and if so, whether service connection is warranted.

2.  Entitlement to service connection for demyelinating polyneuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for demyelinating polyneuropathy 
of the feet and demyelinating polyneuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for demyelinating polyneuropathy of the feet was previously denied in an unappealed January 2005 rating decision.

2.  Some of the evidence added to the record since the January 2005 determination relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for demyelinating polyneuropathy of the feet.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied service connection for demyelinating polyneuropathy of the feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  The evidence received since the January 2005 determination is new and material, and the appellant's claim for service connection for demyelinating polyneuropathy of the feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the claim of entitlement to service connection for demyelinating polyneuropathy of the feet.  As this represents a complete grant of this aspect of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett, supra. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The Veteran did not file a notice of disagreement with the January 2005 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2005 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The evidence of record at the time of the January 2005 rating decision consisted of the Veteran's service treatment records (STRs) and private treatment records.  The STRs do not show any complaints, treatment or diagnoses related to neuropathy of the feet.

Post-service private treatment records from March 1999 indicate that the Veteran complained of numbness of his feet of one year's duration.  The Veteran noticed a slight degree of unsteadiness while walking.  There was no motor weakness or dystrophic change or wasting of leg muscles.  He had never had demyelinative symptoms suggestive of multiple sclerosis and it was noted that there had been 
no obvious exposure of neurotoxic agents such as heavy metals or solvents.  Electrophysiological testing was consistent with demyelinative neuropathy, and the Veteran was diagnosed with demyelinative polyneuropathy.  No opinion was given as to etiology.

The Veteran complained at May 2001 treatment of increased numbness and clumsiness.  Musculoskeletal, rheumatological, cranial nerve, motor, and cerebellar examinations were normal.  There was a symmetric decrease in primary sensory functioning for pain, temperature, position and vibration.  Electrophysiological testing was similar to 1999.  At May 2002 treatment the Veteran complained of pain in his feet shortly after weight bearing in the morning, and the treating neurologist felt that it might be related to the soft tissue.  The degree of numbness had not significantly changed and there was not a disturbance of ambulation or autonomic impairment.  The Veteran was noted to be clinically stable.

In the January 2005 rating decision, the RO denied service connection because the claimed condition was not shown to have occurred in or be caused by service.  The RO noted that the condition was not shown in the service treatment records or within one year following discharge from service.

The evidence received since the January 2005 decision includes his claim filed in January 2009 alleging that his demyelinative polyneuropathy resulted from exposure to chemical toxins and/or nerve agents as a participant in exercise Mesquite Dune.  He also submitted an article from the November-December 1960 issue of Armor magazine entitled "Mesquite Dune" which states that in February 1960 the 4th Calvary from Fort Riley participated in the Mesquite Dune training exercise at the U.S. Army Armor and Desert Training Center at Camp Irwin, California.  The article further suggests that chemical agents were sprayed on troop positions as part of the training.  The Veteran's service personnel records indicate that he was assigned to the 4th Calvary at Fort Riley at the time of the Mesquite Dune exercise.  

The Veteran wrote in a November 2009 statement that he took part in the Mesquite Dune exercise and that chemical agents were sprayed on them from low flying aircraft.  A November 2009 letter from a United States senator states that research revealed that the Mesquite Dune exercise occurred and that the evidence "points to" chemical weapons being used.

Upon review of the evidence, the Board finds that some of the evidence submitted subsequent to the January 2005 decision relates to the previously unestablished fact.  Specifically, the new evidence suggests that an in-service incident occurred, a fact which had not been established at the time of the prior denial.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection for demyelinating polyneuropathy of the feet is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for demyelinating polyneuropathy of the feet is reopened, and to this extent only the appeal is granted.


REMAND

The Board finds that the reopened claim for service connection for demyelinating polyneuropathy of the feet as well as the claim for service connection for demyelinating polyneuropathy of the upper extremities warrant further development.

The Board notes that the Veteran alleges exposure to chemical agents during participation in exercise Mesquite Dune in 1960.  Although the Veteran was stationed at Fort Riley, Kansas, an article from Armor, noted that in February 1960, a convoy involving the First Reconnaissance Squadron, Fourth Cavalry from Fort Riley, Kansas arrived at Camp Irwin California for participation in the large scale desert maneuver.  The Veteran's service personnel records indicate that he was assigned to the First Reconnaissance Squadron, Fourth Cavalry at Fort Riley, Kansas during that time period.  In January 1960, his principle duty was heavy vehicle driver.  In a November 2009 statement, he alleges that they were trained in chemical warfare including the proper dress, ways to protect the body, use of gas masks and the use of Atropine injectors as an antidote for nerve agents.  While the Veteran's attorney has apparently interpreted the Veteran's statement as suggesting the actual use of Atropine, the Veteran's statement itself does not actually state such.  

The article submitted by the Veteran noted that the exercises took place from March 6 through March 12, 1960, and included chemical attacks by planes equipped with spraying units, and that when actual chemical agents were sprayed on troop positions they continued to wear their protective masks.  It does not mention the use of Atropine.  It does not appear that any attempt was made to verify through official sources the likelihood of the Veteran's participation in Mesquite Dune as a member of the First Reconnaissance Squadron, Fourth Cavalry at Fort Riley, or to attempt to obtain information about whether the training included nerve agents and/or the types of chemicals used in the testing.

Turning to the medical evidence, the Board notes the Veteran's service treatment records note that he reported foot problems on his September 1959 Report of Medical History prepared for induction.  The physician noted the Veteran reported a weakness of the right ankle and leg for two weeks in 1956 (prior to service) that was asymptomatic since.  Athlete's foot was also noted.  In October 1959 he was treated for tenosynovitis of Achilles tendon.  He again noted that he had a history of foot trouble on his Report of Medical History in July 1961, but there was no further elaboration and his July 1961 separation examination showed no abnormalities. 

The post-service evidence suggests the Veteran was diagnosed with demyelinating polyneuropathy in March 1999, at which time he reported having a one year history of numbness of his feet.  At that time electrophysiological testing was consistent with demyelinative neuropathy. 

With respect to demyelinating polyneuropathy of the upper extremities, during November 2008 VA treatment the Veteran complained of tingling in his ring and little finger on the left hand.  A December 2008 EMG study of the upper extremities was consistent with peripheral neuropathy with superimposed bilateral carpal tunnel syndrome involving mainly the sensory fibers.  The treating physician felt that these findings were probably related to the previously diagnosed peripheral neuropathy in the lower extremities.  May 2009 VA primary care treatment records indicate that the Veteran had increasing neuropathy symptoms in his hands. 

The Board notes that while the record confirms the presence of a current demyelinating polyneuropathy, VA has not obtained a medical opinion to determine whether the claimed conditions are related to service.  The record shows that the Veteran was treated in service for left foot tenosynovitis, and there is a possibility that he was involved in the Mesquite Dune training during his active service.  In light of the evidence presented, and because the threshold for obtaining an opinion is low, a VA medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2010 to the present from the VA Nebraska-Western Iowa Health Care System and associate them with the claims file or Virtual VA file.

2.  Attempt to verify through U.S. Army and Joint Services Records Research Center (JSRRC) and/or other relevant official sources, the likelihood of the Veteran's participation in Mesquite Dune training exercise at Fort Irwin, California from February 1960 to March 1960 as a member of the First Reconnaissance Squadron, Fourth Cavalry from Fort Riley, Kansas.  Additionally, an attempt to verify the type of chemicals/agents used in 
the training should be made, to include whether nerve agents were used and/or whether the participants actually used Atropine injectors.  All attempts to obtain such information and responses thereto must be associated with the claims file.  The Veteran and his representative should be notified of negative responses. 

3.  After the above has been completed to the extent possible and the responses to the above development have been associated with the claims file, forward the Veteran's claims file to a VA neurologist for review.  If an examination is deemed necessary by the neurologist to respond to this request, one should be scheduled. 

Following review of the claims file, the neurologist should respond to the following:

a. Is it more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50% probability), that the Veteran's demyelinating polyneuropathy arose during service?  In rendering the opinion, the examiner should address the entrance examination in 1959 noting a history of weakness in the right ankle in 1956 that resolved and was asymptomatic at entrance, as well as the treatment for tenosynovitis of the left Achilles tendon in October 1959 and the normal physical examination at separation in 1961.  The examiner should provide his/her reasoning for the conclusions reached.

b.  If it did not arise in service, is it more, less likely or at least as likely as not that the Veteran's demyelinating polyneuropathy is related the events occurring during service, including alleged exposure to chemical agents during a one-week period of training in March 1960.  In rendering the opinion, the neurologist should address the significance, if any, of the length of time between the alleged chemical exposure and the reported onset of numbness of the feet in approximately 1998 and of the upper extremities several years thereafter.  The neurologist should provide his/her reasoning for the conclusions reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must explain why that is so.  

4.  After the above has been completed to the extent possible, the claims should be readjudicated.  If the benefits sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


